                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ROBERT E. LEVY, D.M.D., LLC;                    )
VANESSA N. KELLER D.M.D. & TRISHA               )
M. YOUNG D.M.D., P.C.; RIVKA                    )
GOLDENHERSH D.M.D., LLC; and                    )
FARHAD MOSHIRI, AND MAZYAR                      )
MOSHIRI, D.M.D., M.S., P.C., dba Moshiri        )
Orthodontics, on behalf of themselves and all   )
others similarly situated,                      )
                                                )
              Plaintiffs,                       )     Case No.: 4:20-cv-00643-SRC
                                                )
       v.                                       )
                                                )
HARTFORD FINANCIAL SERVICES                     )
GROUP INC., DBA THE HARTFORD,                   )
HARTFORD CASUALTY INSURANCE                     )
COMPANY, SENTINEL INSURANCE                     )
COMPANY, LIMITED and TWIN CITY                  )
FIRE INSURANCE COMPANY                          )
                                                )
              Defendants.                       )
                                                )

            DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS

       Pursuant to Federal Rule of Civil Procedure 12(c), Defendants Hartford Casualty

Insurance Company (“Hartford Casualty”), Sentinel Insurance Company, Ltd. (“Sentinel”), and

Twin City Fire Insurance Company (“Twin City”) (collectively, “Defendants”) respectfully

move to dismiss the Amended Class Action Complaint (“FAC”) filed by Plaintiffs Robert A.

Levy, D.M.D., LLC; Vanessa N. Keller D.M.D. & Trisha M. Young D.M.D., P.C.; Rivka

Goldenhersh D.M.D., LLC; and Farhad Moshiri and Mazyar Moshiri, D.M.D., M.S., P.C., dba

Moshiri Orthodontics (collectively, “Plaintiffs”). Defendants are entitled to judgment on the

pleadings because Plaintiffs’ policies contain a virus exclusion. Defendants also are entitled to

judgment on the pleadings because Plaintiffs cannot demonstrate any direct physical loss or
damage to property, which is required for all forms of coverage under the policies.

       WHEREFORE, Defendants respectfully request that the Court grant this Motion, enter

judgment in favor of Defendants on all claims and causes of action in the FAC, and otherwise

dismiss the FAC in its entirety and with prejudice.




Dated: December 1, 2020                 Respectfully submitted,

                                        By: /s/ Patrick J. Kenny
                                            Patrick J. Kenny (MO #38032)
                                            ARMSTRONG TEASDALE LLP
                                            7700 Forsyth Boulevard, Suite 1800
                                            St. Louis, Missouri 63105
                                            Tel.: (314) 621-5070
                                            Fax.: (314) 621-5065
                                            pkenny@atllp.com

                                            - and -

                                            Sarah D. Gordon, (pro hac vice)
                                            STEPTOE & JOHNSON LLP
                                            1330 Connecticut Avenue, NW
                                            Washington, DC 20036
                                            Tel.: (202) 429-3000
                                            Fax.: (202)429.3902
                                            sgordon@steptoe.com

                                            - and -


                                            Anthony J. Anscombe (pro hac vice forthcoming)
                                            STEPTOE & JOHNSON LLP
                                            227 West Monroe Street, Suite 4700
                                            Chicago, IL 60606
                                            Tel.: 312.577.1265
                                            Fax.: 312.577.1370
                                            aanscombe@steptoe.com

                                            Attorneys for Hartford Casualty Insurance
                                            Company, Sentinel Insurance Company, Ltd., and
                                            Twin City Fire Insurance Company




                                                2
                               CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of December 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which sent notification of such filing to the

following:

Richard S. Cornfeld
Daniel S. Levy
LAW OFFICE OF RICHARD S. CORNFELD, LLC
1010 Market Street, Suite 1645
St. Louis, Missouri 63101
314-241-5799
rcornfeld@cornfeldlegal.com
dlevy@cornfeldlegal.com

Anthony S. Bruning
THE BRUNING LAW FIRM, LLC
555 Washington Avenue, Suite 600
St. Louis, Missouri 63101
314-735-8100
tony@bruninglegal.com

Counsel for Plaintiff
Robert Levy, D.M.D., LLC,
Vanessa N. Keller, D.M.D. &
Trisha M. Young, D.M.D., P.C.,
Rivka Goldenshersh, D.M.D., LLC,
and Farhad Moshiri, and
Mazyar Moshiri, D.M.D., M.S., P.C.,
dba Moshiri Orthodontics


                                           /s/ Patrick J. Kenny
                                           Patrick J. Kenny




                                                3
